DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Foreign priority papers submitted under 35 U.S.C. § 119(a)-(d) or 35 U.S.C. § 365(a)-(c) are acknowledged.

Election/Restrictions
Applicant’s election without traverse of Group I, Claim(s) 1-12 and 15-19 in the reply filed on 01/08/2021 is acknowledged. Claim(s) 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method/apparatus, there being no allowable generic or linking claim.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 12/11/2019 has/have been considered. The submission(s) is/are in compliance with the provisions of 37 CFR § 1.97.


Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1. Claim(s) 1-8 and 12 is/are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Publication No. 20080219692 to Kondo et al. .
With respect to claim 1, Kondo discloses A printing material cartridge to be installed in a printer having a printer controller (imaging cartridges 10A to 10D FIG. 1, chip 30 disposed in each of the imaging cartridges 10A to 10D FIG. 3 Additionally, Johnson also discloses printer component 20, printer 12 and controller 40 in FIG. 1 and FIG. 2), the cartridge comprising: a container to contain a printing material (imaging cartridges 10A to 10D FIG. 1, Additionally, Johnson also discloses printer component 20.); and a memory (memory 32 FIG. 3, Additionally, Johnson also discloses memory 21.) to enable an exchange of information between the cartridge and the printer controller when the cartridge is installed in the printer (“The main CPU 3 of the control board 2 is connected with a chip 30 disposed in each of the imaging cartridges 10A to 10D via three signal lines 5A to 5C so that serial communications may be carried out therebetween.” [0026] Additionally, Johnson also discloses memory 21 and exchanging information in FIG.s 1-6.), the memory including: a first write once then read only memory with a first memory address (memory 32, “a one time programmable region 323 permitting writing only once” [0028] FIG. 3 of Kondo. Additionally, Johnson also discloses “...memory 21 optionally comprises a one-time writable memory so that only one printer unique identifier 14 can be written to printer component 20 only a single time” [0028].); a second write once then read only memory with a second memory address (memory 32, “a one time programmable region 323 permitting writing only once” [0028] FIG. 3 of Kondo. ROM region 322 [0028]-[0048] FIG. 3 of Kondo. Additionally, Johnson also discloses “...memory 21 , the first memory address having information to prompt the printer controller to write to the second memory address (memory 32, ROM region 322 [0028]-[0048] FIG. 3 of Kondo. Additionally, Johnson also discloses FIG. 6 and paragraphs [0048]-[0053] which disclose that the printer controller queries the memory of the cartridge and is prompted to write a printer identifier to the memory when a cartridge with the memory is installed in a printer.); and a memory controller to control data storage and retrieval to and from the write once then read only memories and to control the exchange of information with the printer controller (memory 32, CPU 31 FIG. 3 [0028]-[0048] of Kondo. Additionally, Johnson also discloses printer component 20, printer 12 and controller 40 in FIG. 1, FIG. 2 and FIG. 6).

However, Kondo fails to specifically disclose:
a printer identifier.
Johnson discloses:
a printer identifier (“Each printer unique identifier 14 uniquely identifies one or more printers 12 for association with printer components 20. More than one printer 12 can be associated with a single printer component 20. Likewise, more than one printer component 20 can be associated with a single printer 12.” [0020]).

With respect to claim 2, Kondo in view of Johnson discloses wherein the information at the first memory address includes a single bit value that when read by the printer controller prompts the printer controller to write the printer identifier to the second memory address (“In a case where the OTP region 323 comprises a memory only permitting bitwise data rewrite from 1 to 0...” [0031] memory 32, CPU 31 FIG. 3 [0028]-[0048] of Kondo. Additionally, Johnson also discloses FIG. 6 and paragraphs [0048]-[0053] which disclose that the printer controller queries the memory of the cartridge and is prompted to write a printer identifier to the memory when a cartridge with the memory is installed in a printer.)
With respect to claim 3, Kondo in view of Johnson discloses comprising printing material in the container (“imaging cartridges 10A to 10D contain therein toners...” [0021] of Kondo. Additionally, [0013] of Johnson discloses an inkjet cartridge, inkjet printhead assembly, printhead and ink supply, toner supply, toner reservoir, as well as subcomponents and combinations of those components.).
With respect to claim 4, Kondo in view of Johnson discloses wherein the printing material is toner or ink (“imaging cartridges 10A to 10D contain therein toners...” [0021] of Kondo. Additionally, [0013] of Johnson discloses an inkjet cartridge, .
With respect to claim 5, Kondo in view of Johnson discloses wherein the memory is embodied in an integrated circuit chip affixed to the container and operatively connected to the printer controller through a series of contact pads and conductive traces (Chip 30 FIG. 3).
With respect to claim 6, Kondo in view of Johnson discloses wherein the memory controller is to exchange information with the printer controller through data and clock terminals and with the memories through internal busses (Chip 30, CPU 31 FIG. 2 and FIG. 3 of Kondo).
With respect to claim 7, Kondo in view of Johnson discloses wherein the first memory address is a single bit memory location that is in a written state (a logic 1) to prompt the printer controller to write a printer identifier to the second memory address (memory 32, “a one time programmable region 323 permitting writing only once” [0028] FIG. 3, “In a case where the OTP region 323 comprises a memory only permitting bitwise data rewrite from 1 to 0...” [0031] Additionally, Johnson also discloses FIG. 6 and paragraphs [0048]-[0053] which disclose that the printer controller queries the memory of the cartridge and is prompted to write a printer identifier to the memory when a cartridge with the memory is installed in a printer.).
With respect to claim 8, Kondo in view of Johnson discloses wherein the second memory address has an identifier value or state or a no identifier value or state (memory 32, region 323, ROM region 322 [0028]-[0048] FIG. 3 and FIG. 4 Additionally, Johnson also discloses FIG. 6 and paragraphs [0048]-[0053] which .
With respect to claim 12, Kondo in view of Johnson discloses A printer including a printer controller and the printing material cartridge of claim 1 (FIG. 1 of Kondo and Johnson).

2. Claim(s) 9, 15, 17, 18 and 19 is/are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Publication No. 20080219692 to Kondo et al. (hereinafter “Kondo”) in view of U.S. Patent Publication No. 20040212651 to Johnson et al. (hereinafter “Johnson”) and in further view of U.S. Patent Publication No. 20100253718 to Asauchi (hereinafter “Asauchi”).
With respect to claim 9, Kondo in view of Johnson discloses wherein the second memory address is a memory location in an unwritten state (0x0000) for no identifier or in a written state with a value representing a single identifier (memory 32, region 323, ROM region 322 [0028]-[0048] FIG. 3and FIG. 4 of Kondo. Additionally, Johnson discloses identification information [0020]-[0048] of Johnson. Also “Each printer unique identifier 14 uniquely identifies one or more printers 12 for association with printer components 20. More than one printer 12 can be associated with a single printer component 20. Likewise, more than one printer component 20 can be associated with a single printer 12.” [0020] of Johnson Additionally, FIG. 4 discloses a remote printer management system 200 of the present invention includes on ore more printer(s) 12. Also paragraph [0042]. 5 disclose that “The same single printer unique .
However, Kondo in view of Johnson fails to specifically disclose:
16 bit memory location.
The tertiary reference Asauchi discloses:
16 bit memory location (16 bits [0067], [0075]).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the 16 bit memory location disclosed by Asauchi with the method/apparatus of Kondo. The motivation for doing so would have been to sufficiently store the data.  ([0067] of Asauchi).
With respect to claim 15, Kondo in view of Johnson and Asauchi discloses A printing material cartridge to be installed in a printer having a printer controller (imaging cartridges 10A to 10D FIG. 1, chip 30 disposed in each of the imaging cartridges 10A to 10D FIG. 3 Additionally, Johnson also discloses printer component 20, printer 12 and controller 40 in FIG. 1 and FIG. 2), the cartridge comprising: a container to contain a printing material (imaging cartridges 10A to 10D FIG. 1, Additionally, Johnson also discloses printer component 20.); and a memory (memory 32 FIG. 3, Additionally, Johnson also discloses memory 21.) to enable an exchange of information between the cartridge and the printer controller when the cartridge is installed in the printer (“The main CPU 3 of the control board 2 is connected with a chip 30 disposed in each of the imaging cartridges 10A to 10D via three signal lines 5A , the memory including a first write once then read only memory (memory 32, “a one time programmable region 323 permitting writing only once” [0028] FIG. 3 of Kondo. Additionally, Johnson also discloses “...memory 21 optionally comprises a one-time writable memory so that only one printer unique identifier 14 can be written to printer component 20 only a single time” [0028].) with a first memory address and a second write once then read only memory with a second memory address (memory 32, “a one time programmable region 323 permitting writing only once” [0028] FIG. 3 of Kondo. Additionally, Johnson also discloses “...memory 21 optionally comprises a one-time writable memory so that only one printer unique identifier 14 can be written to printer component 20 only a single time” [0028].), and a memory controller to control data storage and retrieval to and from the write once then read only memories and to control the exchange of information with the printer controller (memory 32, CPU 31, CPU 3 FIG. 3 [0028]-[0048] of Kondo. Additionally, Johnson also discloses printer component 20, printer 12 and controller 40 in FIG. 1, FIG. 2 and FIG. 6); and wherein: the first memory address is a single bit memory location in a written state to prompt the printer controller to write a printer identifier to the second memory address (memory 32, “a one time programmable region 323 permitting writing only once” [0028] FIG. 3, “In a case where the OTP region 323 comprises a memory only permitting bitwise data rewrite from 1 to 0...” [0031] of Kondo. Additionally, Johnson also discloses “...memory 21 optionally comprises a one-time writable memory so that only one printer unique identifier 14 can be written to printer component 20 only a single ; the memory is embodied in an integrated circuit chip affixed to the container and operatively connectable to the printer controller through a series of contact pads and conductive traces (chip 30 FIG. 3 “...imaging cartridges and toner cartridges...” [0003] of Kondo Additionally, Johnson also discloses printer component 20, printer 12 memory 13 and controller 40 in FIG. 1, FIG. 2 and FIG. 6. Also, Johnson also discloses FIG. 6 and paragraphs [0048]-[0053] which disclose that the printer controller queries the memory of the cartridge and is prompted to write a printer identifier to the memory when a cartridge with the memory is installed in a printer.); the memory controller is to exchange information with the printer controller through data and clock terminals and with the write once then read only memories through internal busses (Chip 30, CPU 31 FIG. 2 and FIG. 3 of Kondo, memory 32, “a one time programmable region 323 permitting writing only once” [0028] FIG. 3, “In a case where the OTP region 323 comprises a memory only permitting bitwise data rewrite from 1 to 0...” [0031] of Kondo. Additionally, Johnson also discloses “...memory 21 optionally comprises a one-time writable memory so that only one printer unique identifier 14 can be written to printer component 20 only a single time” [0028].); and the second memory address is a 16 bit memory (16 bits [0067], [0075] of Asauchi)  location that is either in an unwritten state or a written state with a value representing an identifier for an individual printer or a group of printers (identification information [0028]-[0048] [0028]-[0048] of Johnson “Each printer unique identifier 14 uniquely identifies one or more printers 12 for association with printer components 20. More than one printer 12 can be associated with a single printer component 20. Likewise, more than one printer component 20 can be associated with a .
With respect to claim 17, Kondo in view of Johnson and Asauchi discloses wherein the memory is a four terminal memory or a two terminal memory (memory 32, “a one time programmable region 323 permitting writing only once” [0028] FIG. 3, “In a case where the OTP region 323 comprises a memory only permitting bitwise data rewrite from 1 to 0...” [0031] of Kondo. Additionally, Johnson also discloses “...memory 21 optionally comprises a one-time writable memory so that only one printer unique identifier 14 can be written to printer component 20 only a single time” [0028].).
With respect to claim 18, Kondo in view of Johnson and Asauchi discloses comprising printing material in the container (“imaging cartridges 10A to 10D contain therein toners...” [0021] of Kondo. Additionally, [0013] of Johnson discloses an inkjet cartridge, inkjet printhead assembly, printhead and ink supply, toner supply, toner reservoir, as well as subcomponents and combinations of those components.).
With respect to claim 19, Kondo in view of Johnson and Asauchi discloses wherein the printing material is toner or ink (“imaging cartridges 10A to 10D contain therein toners...” [0021] of Kondo. Additionally, [0013] of Johnson discloses an inkjet .

3. Claim(s) 10, 11 and 16 is/are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Publication No. 20080219692 to Kondo et al. (hereinafter “Kondo”) in view of U.S. Patent Publication No. 20040212651 to Johnson et al. (hereinafter “Johnson”) in view of U.S. Patent Publication No. 20100253718 to Asauchi (hereinafter “Asauchi”) and in further view of U.S. Patent Publication No. 20140177007 to Ganesan (hereinafter “Ganesan").
With respect to claim 10, Kondo in view of Johnson and Asauchi, discloses wherein the second memory address is in the written state and the value representing the single identifier is of an actual identifier parameter (Johnson discloses identification information [0020]-[0048]. Also “Each printer unique identifier 14 uniquely identifies one or more printers 12 for association with printer components 20. More than one printer 12 can be associated with a single printer component 20. Likewise, more than one printer component 20 can be associated with a single printer 12.” [0020]).

However, Kondo in view of Johnson and Asauchi fails to specifically disclose:
a hashed, encrypted or another derived version.
The quaternary reference Ganesan discloses:
a hashed, encrypted or another derived version (encrypted, hashed [0022]-[0028] FIG. 3 For an additional example, 20120317662 to Neo et al. discloses encryption.).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a hashed, encrypted or another derived version disclosed by Ganesan with the method/apparatus of Kondo. The motivation for doing so would have been to better lock a printer consumable ([0012] of Ganesan).
With respect to claim 11, Kondo in view of Johnson, Asauchi and Ganesan discloses wherein the single identifier identifies a group of printers owned or operated by a single entity or identified as being subject to an obligation to limit printing to the group ((identification information [0028]-[0048] [0028]-[0048] of Johnson “Each printer unique identifier 14 uniquely identifies one or more printers 12 for association with printer components 20. More than one printer 12 can be associated with a single printer component 20. Likewise, more than one printer component 20 can be associated with a single printer 12.” [0020] of Johnson Additionally, FIG. 4 discloses a remote printer management system 200 of the present invention includes one or more printer(s) 12. Also paragraph [0042] and FIG. 5 disclose that “The same single printer unique identifier 14 or plurality of different printer unique identifiers 14 can be written into every printer component 20 within array 254.” Therefore, Johnson clearly discloses a single identifier identifying a group of printers owned or operated by a single entity or identified as being subject to an obligation to limit printing to the group.).
claim 16, Kondo in view of Johnson, Asauchi and Ganesan discloses wherein the identifier is a hashed, encrypted or another derived version of an actual identifier parameter (encrypted, hashed [0022]-[0028] FIG. 3 For an additional example, 20120317662 to Neo et al. discloses encryption.).


Conclusion
The prior art made of record, whether or not relied upon, is considered pertinent to applicant's disclosure.
U.S. Patent Publication No. 20120317662 to Neo et al. discloses encryption.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley W Thies whose telephone number is (571)270-5667.  The examiner can normally be reached on M-F 9:30 am -6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/BRADLEY W THIES/Primary Examiner, Art Unit 2853